BROADDUS, P. J.
This suit is to enforce the lien of taxbill number 10, against lot 9, block 1, Altamont addition to Kansas City. The case was tried upon an agreed statement of facts. The judgment was for the defendant, and plaintiff appealed. At the time the improvements were made, it does not apear from anything in the record who was the owner. But it is agreed that the defendant purchased the property after the improvements were made and that the plaintiff purchased the taxbill from contractor Schoonmaker after defendant became such owner. It was further admitted that the taxbill was regular in every respect and created a lien aganst the said lot. It is also admitted that prior to the time defendant purchased the lot, to-wit, on February 11, 1901, the owner of the lot, at the time the improvements were made and when the lien of the taxbill attached, “paid the city treasurer of Kansas City |36.50 in full of taxbill No. 10, described heretofore, and which was a taxbill against lot 9, North Altamont addition, and therefore she was given receipt No. B 16219; and that the special taxbook No. 23, at page 563, and opposite to the record of taxbill number 10, sued on herein, was marked ‘paid and satisfied;’ and that on April 23, 1901, at the time J. W. Lewellen purchased said prop*321„erty . . . said record showed said taxes to have been paid and said receipt to have been given therefor; . . that afterwards, and about one year after said Lewellen had purchased said property, said record No. 23 of special taxbills was marked in ink with the following indoseinent: ‘This bill is not paid. This satisfaction'belongs to lot 8, North Altamont; owner of ppy. notified. Suit commenced Oct. 28, ’02. Notice filed Oct. 28, ’02 — Duston Adams v. J. W. Lewellen et al., in the circuit court of Jackson county, Missouri.’ ”
Plaintiff, in his agreed statement of facts, wherein he admitted that taxbill No. 10, which Avas a lien on lot 9, was paid on the 11th day of February, 1901, to the city treasurer, received a receipt therefor (and that an entry was made in the proper place on the special taxbook, “paid and satisfied,” he admitted himself “out of court.” The city charter (section 18, article 9), provides : “Any person owning or interested in any lot may pay the taxbill to the city treasurer . . . and he is required to cancel and mark paid the amount of said tax so paid on the record.” Everything seems to have been carried out in the manner pointed out by the charter and is prima facie evidence, if not absolute proof, of payment.
All that plaintiff has to offer as against these admitted facts is the subsequent writing on the special taxbook record, which does not bear the impress of authority, and there was no evidence that it was entered by the city treasurer. For aught that appears in the agreed statement of facts, it may have been made by a person other than said officer. If it had been made by him, it would have no legal significance. If the payment had been a mistake and was intended to be made on another taxbill, of which there is not a particle of evidence, he had no legal power to change the record he had already made. Other questions raised are unimportant.
Affirmed.
All concur.